DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3/17/2022 is acknowledged.
The response filed on 3/17/2022 canceled claims 30-68, and added claims 69-112. Accordingly, claims 1, 69-112 are currently under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 69-112 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 78, 83, 109 and 112, the recitation of “CRISPR RNA recognition sequence is centromeric to a locus corresponding on a second homologous chromosome corresponding to the first allele” renders the claim indefinite because the location of the recognition sequence is unclear.  The recitation of “a locus corresponding on a second chromosome corresponding to the first allele” is confusing because it is unclear whether this recognition sequence is on the first chromosome, the second chromosome, or other sites that corresponds to first and/or second chromosome?  As such, the metes and bounds of the claim cannot be established.
Regarding claims 69-112, they are rejected for same reason because they depend on claim 1.
Regarding claim 73, the use of “and/or” multiple times renders the claim indefinite because it is confusing which of the (1), (2), (3) is the claim limitation.
Regarding claim 77, the recitation of “wherein loss of heterozygosity occurs telomeric of the double strand break” renders the claim indefinite because it is unclear in which step of claim 1 is this occurs. It is unclear whether the loss of heterozygosity is directly result from the contacting step or is there additional steps to be performed so that it occurs at the telomere of the chromosome.  
Claims 89 and 90, recites the limitation "the region of second chromosome being replaced by loss of heterozygosity" in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite a replacement of second chromosome.  
Regarding claims 107 and 108, the recitation of “performing a structural variant polymorphism PCR assay…telomeric of the first CRISPR RNA recognition sequence” renders the claim indefinite because it is unclear which position is considered telomeric to the recognition sequence for PCR assay.  Does it mean assaying regions within telomere, assaying region close to telomere? And what is distance from the region to telomere is considered telomeric?
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 85 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 of which claim 85 depends, recites the limitation of generating double-strand break. Since claim 1 only recites a single Cas protein nuclease, it is interpreted the nuclease have activity on both strand of the DNA.  As such, the recitation of having nuclease activity in claim 85 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 69-111 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for modifying a genome within an isolated cell (or a cell in vitro) that is heterozygous for a first allele using gRNA guided Cas9 protein to generate DSB , does not reasonably provide enablement for the claimed method in vivo, or using other types of Cas protein, type I, III, IV, V, type VI.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."  These factors include, but are not limited to: (a) the nature of the invention; (b) the breadth of the claims; (c) the state of the prior art; (d) the amount of direction provided by the inventor; (e) the existence of working examples; (f) the relative skill of those in the art; (g) whether the quantity of experimentation needed to make or use the invention based on the content of the disclosure is "undue"; and (h) the level of predictability in the art (MPEP 2164.01 (a)).
The nature of the invention
Claim 1 is drawn to a method for modifying a genome within a cell that is heterologous for an allele, comprises 2 steps: 1) contacting the genome with a) a Cas protein; b) a guide that comprises tracrRNA and crRNA that hybridizes to a non-allelic specific RNA recognition sequence; 2) identifying a modified cell that is homozygous for the allele.  The claim recites the recognition sequence is centromeric to a locus corresponding on a second homologous chromosome corresponding to the first allele, and the Cas protein cleaves the recognition sequence and generate a DSB and the cell is modified to become homozygous for the first allele.  Claim 78 further recites that two guide RNA is introduced into the cell.  Claim 83 further recites 4 guide RNAs are introduced.  
The breadth of the claim
The breadth of the claim is rather broad. The broadest claim (claim 1) encompasses a method of modifying genome of cell, in vitro and in vivo, using any type of Cas protein, nucleic acid encoding said protein or complex, to make the cell homozygous for the allele.
The teaching from the specification and the presence of working examples
The specification teaches methods comprise gene conversion or loss of heterozygosity for an allele via cleavage sites determined by two gRNAs in the corresponding allele on a corresponding homologous chromosome (paragraph [0104]). The specification teaches example of Cas protein that may be used includes Cas1, Cas1B….Csf4 and Cu1966, which produces both single strand or double strand breaks (paragraph [00108]).  The specification define the term “in vivo” as natural environments, that includes a cell, organism or body (paragraph [0097]).  The specification provides a working example describing modifying Lrp5 allele in mouse ES cells, using 1 or 2 gRNA (example 1). The specification teaches cells are transfected with plasmids expressing Cas9 and combinations of sgRNA (paragraph [0320]).  However, the specification does not provide other examples that uses different types of Cas protein. The specification does not provide teaching on whether in vivo genomic modification is achieved using the CRISPR system. Therefore, the claimed scope exceeds what is taught by the present specification.
The state of prior art and the level of predictability in the art
The state of prior art at the time of filing regard the CRISPR technology as transforming because it offers simple and precise genomic manipulation (Dow, Trends in Molecular Medicine, 2015, Vol. 21, No.10, pages 609-621). Despite achieve genomic modifications in animal models, modification of cell genome in vivo in adult mammalian tissues remains a main hurdle, most targeted gene replacement is achieved in cell culture and zygotes (Dow, page 619, right col., Outstanding Question section).  Dow also teach that off-target DNA cleavage which may lead to changes to gene expression or chromatin pattern is a major concern for in vivo gene targeting (page 618, last paragraph, lines 1-3).  Another challenge is efficient delivery of CRISPR/Cas9 in vivo (Mout et al., Bioconjugate Chemistry, 2017, Vol. 28, pages 880-884).  Mout teach efficient editing (in vivo) remains a challenge because different challenges are associated with different delivery system exists in the art (page 882, 1st col., 3rd paragraph).  With respect to the different types of Cas protein, Wang et al (Journal of Cellular Molecular Medicine, 2020, Vol. 24, pages 3256-3270) teach there are two classes of CRISPR-Cas system, class 1 and class 2, and type I, III and IV belongs to class 1, and type II, V and VI belong to class 2 (page 3257, 1st col., 3rd paragraph).  Wang et al. teach other type CRISPR are structurally and functionally different from type II Cas, Cas9, which is the most studied protein (page 3262, Figure 1). For example, Type VI systems (Cas13) works as a dual component systems, which does not require tracrRNA, and cleaves RNA, rather than DNA (page 3261, 1st col., 3rd and 4th paragraph).  Cas12 systems present vast structural and functional properties (page 3260, 1st col., 2nd paragraph, line 18-19), wherein Cas12a does not require tracrRNA, whereas Cas12b does.  The state of art at the time of filing indicates that despite robust research being conducted for using CRISPR system for genome editing, trial and error experimentation is required for application of the system for a particular type of genome editing, especially for those in vivo application.
The amount of experimentation 
In view of the technical challenges present in prior art for in vivo genome editing, one of skilled artisan would have to rely solely on the teaching from the specification to practice the method to its full scope. As discussed above, the specification only demonstrate converting heterozygous allele to homozygous allele in mouse ES cells using CRISPR/Cas9 system in culture.  The specification does not provide teaching on how to overcome the hurdles exists in the art to achieve in vivo loss of heterozygosity in a cell, an organism or a body of an animal.  The skilled artisan would have to engage in undue experimentation to practice the claimed method to its full scope.  Therefore, the claimed method (claim 1 and dependent claims) to the scope as indicated above).  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 69-71, 75, 77, 85, 91-95, 99, 100, 105-108 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Yoshimi et al (Nature Communications, 2014, Vol. 5: 4240, pages 1-9).
Claim 1 is drawn to a method for modifying a genome within a cell that is heterologous for an allele, comprises 2 steps: 1) contacting the genome with a) a Cas protein; b) a guide that comprises tracrRNA and crRNA that hybridizes to a non-allelic specific RNA recognition sequence; 2) identifying a modified cell that is homozygous for the allele.  The claim recites the recognition sequence is centromeric to a locus corresponding on a second homologous chromosome corresponding to the first allele, and the Cas protein cleaves the recognition sequence and generate a DSB and the cell is modified to become homozygous for the first allele. Since the specification does not provide a limiting description on “centromeric to a locus corresponding on a second homologous chromosome corresponding to the first allele” as noted in the 112 2nd rejection above, a recognition sequence in the first allele is considered to meet this limitation. Since the claim does not set forth any steps for how the DSB modifies the cell to become homozygous, a Cas protein that cleaves the recognition sequence to generate a DSB is considered to meet this limitation.  PAM sequences are recognized by Cas9, which meets the limitation of not being allele specific.  
Yoshimi et al. teach a method for modifying a genome of cell, rat fibroblast like cell line, Rat-1, wherein the cell is dominant phenotype TyrC, which meets the limitation of heterozygous for tyrosinase (Tyr), comprising transfecting the cell with codon optimized Cas9 and gRNA that hybridizes to exon 2 or Tyr (page 2, Figure 1 and legend). Yoshimi et al. teach the cleavage is detected by Surveyor assay (Figure 1b, and legend). Yoshimi et al. teach the resultant cell is homozygous for the Tyr (page 2, 2nd col., 1st paragraph and Supplemental Figure 1a and legend).  Yoshimi et al. teach injecting Cas9 mRNA and gRNA, TyrC and Tyrc gRNA to F1 heterozygous embryos of DA and F344 rats, albino coat color rats is generated, which carries homologous Tyrc alleles (page 5, 1st col., lines 4-10, and Supplemental Figure 8).  Therefore, the disclosure from Yoshimi et al. meets all limitation of claim 1.
Regarding claim 69 and 71, Yoshimi et al. teach introducing plasmids encoding Cas9 protein and gRNA (see Figure 1 and legend).
Regarding claim 70, Yoshimi et al. teach injecting mRNA encoding Cas9 and gRNA into rat embryo (page 6, Figure 3 and legend).
Regarding claim 75, Yoshimi et al. teach plasmid vectors expressing Cas9 and gRNA, each has its own promoter (page 7, 2nd col., last paragraph).
Regarding claim 77, the wherein clause does not require any steps to be performed in addition to step 1 and 2 recited claim 1.  As such, the disclosure from Yoshimi also anticipates this claim.
Regarding claim 85, Yoshimi et al. teach Cas9 generates DSB (Figure 2a and legend) which meets the claim limitation of having nuclease activity on both strands.
Regarding claim 91 and 92, Yohsimi et al. teach the Tyr allele comprises a mutation Tyrc (see Supplemental Figure 1a and legend). The A-G mutation meets the limitation of targeted mutation because the term “targeted modification” does not impart a structural difference between mutations occur through targeting or non-targeting.  
Regarding claim 93-95, Yoshimi et al. teach the modified cell is Rat1, or rat embryo (page 7, 2nd col., 4th paragraph, and page 8, 1st col., 3rd paragraph).
Regarding claim 99 and 100, Yoshimi et al. teach the Cas protein is Cas9, and tracrRNA and crRNA are fused (page 7, 2nd col., last paragraph).  
Regarding claim 105, since the specification does not define what steps are required for modification of allele assay, the surveyor nuclease assay meets this limitation because said assay can identify modified alleles.
Regarding claim 106, since the specification does not define what steps are required for loss of heterozygosity screening process, the surveyor nuclease assay meets this limitation because said assay can identify whether the heterozygosity is present or not.
Regarding claim 107, Yoshimi et al. teach sequencing of the DNA isolated from rats and determine homozygous Tyr alleles in rat cells (Supplementary Figure 8 and legend). Since sequencing can determine single nucleotide variant allele, it meets the limitation of “single variant allelic discrimination assay.” Since the specification does not teach a limiting definition for telomeric position, it is unclear what position is considered telomeric to the crRNA recognition sequence.  Therefore, the disclosure from Yoshimi is considered to meet the claim limitation.
Regarding claim 108, Yoshimi et al. teach using PCR to determine off-target analysis using different primers, wherein said analysis identifies mutation at different positions (page 7, 1st col.3rd paragraph). Since the specification does not teach a limiting definition for telomeric position, it is unclear what position is considered telomeric to the crRNA recognition sequence.  Therefore, the disclosure from Yoshimi is considered to meet the claim limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 72-74, 76, 86-90, 95-98, 101, 109-111 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimi et al., in view of Frendewey (US 9546384).
The teaching from Yoshimi has been discussed above.
However, Yoshimi does not teach the Cas protein and RNA are introduced into the cell as protein-RNA complex (72), the guide RNA comprising CRISPR RNA and tracrRNA as separate molecules (101), the expression cassettes on a single nucleic acid (74 and 76).
Yoshimi does not teach the CRISPR recognition sequence is at a distance as claimed in claims 86-90, 109-111.
Yoshimi does not teach the eukaryotic cell is human iPSC or mouse ES cell as claimed in claims 95-98.
Yoshimi does not teach the multiple round of single nucleotide polymorphism at different positions are performed as claimed in claim 108.  
Frendewey teach a method for modifying a genomic locus of interest in a eukaryotic cell comprising introducing into the eukaryotic cell a LTVEC comprising 5’ and 3’ homology arm, and expressing in said cell a Cas protein and gRNA comprising tracrRNA and crRNA (col.1, lines 55-65).  Regarding claim 72, Frendewey teach the CRISPR RNA, the tracrRNA are introduced into cells as a protein-RNA complex (col.7, lines 15-17).  Regarding claims 73, 74, 76 and 101, Frendewey teach the DNA encoding Cas protein, tracrRNA and CRISPR RNA is in the form of separate molecules, each under the control of its own promoter (col. 7, lines 4-12), and optionally in a single nucleic acid molecule (col.7, lines 12-14).
It would have been obvious to an ordinary skilled in the art that there are a number of ways to introduce the CRISPR system into a cell including introducing DNA encoding Cas9 and gRNA, mRNA encoding Cas9 and gRNA as demonstrated by Yoshimi, and also protein-RNA complex as suggested by Frendewey. Having the expression cassette as separate components or on a single nucleic acid molecules would have been a design choice as evidenced by the teaching from Frendewey. The ordinary skilled in the art would be able to determine which way is optimal for a specific cell based on the knowledge in prior art.  Therefore, the claimed invention would have been obvious to an ordinary skilled in the art at the time the application was filed. 

Regarding claim 86-90, 109, 110 and 111, Frendewey teach the homology arms of the LTVEC is from 10kb-150kb, and the deletion of the endogenous nucleic acid sequence ranges from 5kb-3Mb, and the insertion is about 5kb-400kb (col.5, lines 18-20, lines 26-49).  
It would have been obvious to an ordinary skilled in the art that the method taught by Yoshimi can also generate large deletion between Kit allele when 2 gRNA are introduced to the target site. The ordinary skilled in the art would recognize by using LTVEC taught by Frendewey, even larger deletion or insertion may be generated in the cell.  The ordinary skilled in the art would have been motivated to do so to create multiple knockout or knockin phenotype (claim 109). The LTVEC taught by Frendewey can create deletion ranges from 5kb-3Mb, which means the distance from the recognition sequence fall within this range (claims 87, 88, 110 and 111), and the insertion is from 5kb-400kb (claims 89 and 90).  Following combined teaching from Yoshimi and Frendewey, the ordinary skilled in the art would have reasonable expectation of success to target genomic sequence at the range away from the allele and generate DSB as claimed.  Regarding claim 86, the distance of the recognition sequence from centromere is dependent on the location of allele, wherein the method taught by Yoshimi and Frendewey functions regardless how far (or close) the allele to the centromere is.  Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Regarding claims 95-98, Frendewey teach the eukaryotic cell being modified may be human iPS cell (col.2, lines 16-24), mouse ES cell (col.10, lines 62).  

Claims 102-104 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimi et al., in view of Beumer et al (IDS).
The teaching from Yoshimi et al. has been discussed above. However, Yoshimi et al. do not teach the cell has been modified to decrease non-homologous end joining (NHEJ) and increase HDR (claim 102), wherein the expression of ligase IV is decreased (103 and 104).
Beumer et al. teach that homologous recombination outcomes are enhanced relative to alternative NHEJ repair pathway in flies lacking DNA ligase IV (page 659, 2nd col., 4th paragraph).  
It would have been obvious to an ordinary skilled in the art that targeted genomic modification by HR would be more efficient if NHEJ pathway is disrupted based on the teaching from Beumer. The ordinary skilled in the art would thus be motivated to decrease NHEJ in a host cell for increasing HR efficiency for modify the genome. Since Beumer already demonstrated that decrease the expression of ligase IV increases HR efficiency, the ordinary skilled in the art would have reasonable expectation of success to modify the method taught by Yoshimi, and modified the rat cells to decrease expression or activity of ligase IV in said cell. Whether such modification is inducible, reversible, temporal and/or spatially specific would have been a design choice and well within the capability of an ordinary skilled in the art.  Therefore, the claimed invention of claims 102-104 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.  

Allowable Subject Matter
Claim 112 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636